Citation Nr: 0124636	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  97-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Boston, Massachusetts, which denied the veteran entitlement 
to service connection for post traumatic stress disorder.  

The Board remanded the veteran's claim to the RO in a May 
2000 decision.  Additional development was completed and the 
claim has been returned to the Board for further 
adjudication.


REMAND

As a preliminary matter, a VA hospitalization summary for a 
period of admission in March 1999, indicated that the veteran 
reported that he had been unable to work and receiving 
benefits from the Social Security Administration (SSA) for 
over a year.  Records pertaining to the award of such 
benefits by the SSA have not been associated with the record 
certified for appellate review.  VA's duty to assist includes 
obtaining SSA records.  Murincsak v. Derwinski, 2 Vet. App. 
363, 371 (1992).  Thus, the RO must request complete copies 
of the SSA records utilized in awarding the veteran 
disability benefits.

The U. S. Court of Appeals for Veterans Claims (Court) has 
stated in Stegall v. West, 11 Vet. App. 268, 271 (1998), that 
"a remand by this Court or the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders."  By this holding, the 
Court means that orders in remands, as a matter of law, must 
be carried out, and the law applies to all elements of VA.  
In the present case, the Board, in its May 2000 remand, 
requested that the RO attempt to corroborate the veteran's 
claimed stressors through the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR).  The RO attempted to 
contact the veteran by letter in order to obtain a 
comprehensive statement from him with additional detail 
regarding his alleged stressors.  However, he did not reply, 
and no attempt, based upon the allegations already of record, 
was made to obtain corroboration from the USASCRUR.  In 
accordance with Stegall, therefore, a second remand is 
required.

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107) became law.  See also 
implementing regulations at 66 Fed.Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to procure the 
veteran's complete Social Security 
Administration record in connection with 
his disability claim there.  These 
records should be associated with the 
veteran's VA claims folder.

2.  The RO should review the file and 
prepare a summary of the veteran's 
claimed stressors based upon the 
statements and allegations of record.  
This information should then be sent to 
the U.S. Armed Service Center for 
Research of Unit Records, 7798 Cissna 
Road, Springfield, Virginia 22150 
together with a copy of the veteran's 
service personnel records for 
verification of the veteran's purported 
stressors.

3.  If any of the purported stressors are 
verified by the USASCRUR, the RO should 
schedule the veteran for a special VA 
psychiatric examination to assess the 
etiology of his PTSD.  The examiner must 
thoroughly review the claims folder prior 
to evaluating the veteran.  If PTSD is 
diagnosed, the examiner should be asked 
to specify the stressful precipitating 
incident(s) to which the diagnosis is 
attributed. 

4.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and implementing 
regulations at 66 Fed.Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) are 
fully complied with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



